Citation Nr: 1206146	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-03 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar disorder with nerve damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his daughter



ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran and his daughter appeared and testified at a videoconference hearing in June 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim to reopen the issue of entitlement to service connection for a lumbar disorder with nerve damage was denied in August 2008.  The Veteran was notified of that decision in August 2008.

2.  In the absence of a timely perfected appeal, the August 2008 rating decision is final.

3.  The evidence submitted since the August 2008 rating decision is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim for service connection for a lumbar disorder with nerve damage.


CONCLUSION OF LAW

The August 2008 rating decision denying entitlement to service connection for a lumbar disorder with nerve damage is final.  New and material evidence sufficient to reopen the claim has not been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103  and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the claimant in correspondence dated in August 2009 of the information and evidence needed to substantiate and complete his claim.  The claimant was advised that his claim of entitlement to service connection for a lumbar spine disorder was previously denied and he was notified of the evidence necessary to establish service connection.  The letter discussed new and material evidence and the basis for denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  This letter also notified the claimant of his and VA's respective obligations with regard to obtaining evidence and provided information regarding how VA assigns disability evaluations and effective dates.  The claim was most recently readjudicated in the December 2010 supplemental statement of the case. 

VA has satisfied its duty to assist.  On review, the claims file contains available service treatment records, hearing transcripts, and various private medical records.  In January 2009, the RO was informed that any additional outstanding service treatment records were not available and may have been destroyed in a 1973 fire at the National Personnel Records Center.  Attempts to reconstruct those records have been unsuccessful, and further attempts to locate those records would be futile.

The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant. See Russo v. Brown, 9 Vet.. App. 46, 51 (1996). 

The Board acknowledges that a VA examination was not provided to determine the nature and etiology of any currently diagnosed back disorder, although a VA examination was provided which addressed his claim in regards to a secondary service connection theory of entitlement.  As discussed below, the Board does not find new and material evidence sufficient to reopen the Appellant's claim.  Pursuant to regulation, the duty to provide an examination applies to a claim to reopen a finally adjudicated claim only if the jurisdictional requirement of submitting new and material evidence has been met.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); 38 C.F.R. § 3.159(c)(4)(iii).

Laws and Regulations

A rating decision is final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

Factual Background and Analysis

By way of history, the Veteran was initially denied entitlement to service connection for a back disability in a June 1953 rating decision.  Although the decision does not specifically address why entitlement to service connection for a back disability was denied, it implies that there was no evidence of a back disability incurred or aggravated by service.  

The Veteran was again denied entitlement to service connection for a back disorder in a December 1961 Board decision.  Therein, a December 1943 neuropsychiatric examination was noted to record the appellant's report of back pain beginning four years prior, i.e., 1939, while in the Civilian Conservation Corps.  It later recurred while working in a shipyard.  The 1961 Board noted that no musculoskeletal disorder was claimed or found at service separation.  As such, the Board found that there was no evidence of a permanent increased back disability upon discharge from service.  

In an April 1988 decision, the Board found that the absence of contemporaneously recorded clinical or radiological documentation on file reflecting a back disability or residuals of a back injury during service indicated that the Veteran's preexisting kyphosis of the spine was not chronically worsened during service.  

In a November 1989 decision, the Board found that "in the absence of objective evidence of in-service treatment for a chronic back disorder or of arthritis of the back within one year of thereafter, the Board can only conclude that the additional evidence does not establish that a back disorder began in service or that preexisting kyphosis increased in severity during service."  

In an August 1999 decision, the Board found that the Veteran had not submitted any relevant evidence that was different than evidence previously considered.  

In a March 2004 decision, the Board noted that new evidence added to the claims file did not include a medical opinion linking the Veteran's current lumbar spine disorder to service.  Indeed, the Board noted that the evidence revealed that the appellant attributed his low back complaints in October 1983 to an injury incurred in July 1965, i.e., many years after service discharge.  The Board also noted that the new evidence did not show a diagnosis of a low back disability until VA hospitalization in July 1976.

Lastly, in an August 2008 rating decision, the RO found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for lumbar intervertebral disc syndrome, with neuropathy and low back strain because the newly submitted evidence did not relate his current back disorder to service.  The Veteran did not appeal.  Hence, the August 2008 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Prior to August 2008 

Evidence on file at the time of the August 2008 rating decision included the available Veteran's service treatment records, October 1962 lay statements, VA medical records from March 1953 to September 2006, private medical records dated from November 1960 to June 1999, transcripts of the Veteran's testimony at his RO and Board hearings in September 1987, January 1989, March 1996, and January and October 2003.  Additionally, there were numerous statements made by and on behalf of the Veteran from friends and family members.

The Veteran's available service treatment records did not contain any complaints of, treatment for, or diagnoses relating to a back injury or disability--including at his March 1946 discharge evaluation. 

In August 1958, the Veteran complained of pain in the back for a number of years.  A low back strain was noted on VA hospitalization in September 1958. 

In October 1962, seven friends and family members provided statements that the Veteran was in good health prior to service, and that he did not suffer from any physical problems prior to service.

Degenerative joint disease of the lumbosacral spine was diagnosed on VA hospitalization in August and September 1973. 

According to December 1973 and April 1974 private treatment records, the Veteran's complaints included severe back pain. 

The diagnosis during a VA hospitalization in July 1976 was degenerative joint disease of the lumbosacral spine. 

According to an October 1983 statement from a private physician the Veteran gave a history of low back injury in July 1965 when lifting a crippled passenger onto a bus that he was driving.  The pertinent diagnoses were chronic low back pain, status post lumbar laminectomy, and degenerative disc disease. 

It was noted during a VA hospitalization in August and September 1985 that the Veteran had had a lumbar disc removed in 1967; low back pain was diagnosed. 

In March 1996, several friends of the Veteran provided lay statements that the Veteran did not have any physical problems prior to his entrance into service.

Chronic low back pain was noted in VA treatment records in January 1995 and March 1998. 

According to a June 1999 private physician's statement, the Veteran injured his back in 1943 and it had continued to bother him since service.

VA treatment records for January 2000 and March 2001 note degenerative joint disease and low back pain. 

A magnetic resonance imaging (MRI) scan of the lumbar spine in July 2001 showed multilevel spinal canal narrowing, most notably at the L4-5 level.  X-rays of the lumbar spine in February 2002 revealed degenerative changes, including degenerative disc disease. 

In his August 2002 appeal statement, the Veteran stated that his back disability was aggravated by his work as a bus driver but that it began as a result of injury in service. 

The Veteran has consistently testified at hearings that he injured his low back unloading a hospital tent in 1943.  During his October 2003 Board hearing, he testified that he fell and injured his back in service while unloading tents, but that records of private back treatment in 1947 and 1954 are unavailable.  The Veteran's wife also testified in support of his claim in October 2003.

Available VA treatment records through September 2006 were of record.  While some records contained complaints of low back pain, or treatment for low back pain and lower extremity pain and weakness, no records included a nexus opinion between a current disability and service.

Since August 2008

Evidence received since the August 2008 rating decision includes VA treatment records, a November 2010 VA examination, VA and private treatment records from 1973, and the transcript from a June 2011 hearing.

The additional VA treatment records added to the claims file continue to note treatment for lumbar disorders and right lower extremity pain through May 2009.  This evidence is not material.  The basis for the prior denial was the lack of evidence relating any currently diagnosed spine disability to service.  None of the "new" medical records relate a current spine diagnosis to the Veteran's military service.

VA and private treatment records from 1973 were previously contained in the record, and thus are not "new" as defined by 38 C.F.R. § 3.156. 

The November 2010 VA examiner noted that the Veteran had degenerative disk disease of the lumbosacral spine with fusion of L2-L3 and L4-L5.  The examiner opined that the Veteran's low back condition was not caused by or related to his nerve damage of the right ankle and right leg.  Further, the examiner noted his belief that the Veteran's lumbar spine disorder was more likely a part of generalized wear and tear leading to degeneration due to age and his 1967 back surgery.  While this evidence is new, it does not raise a reasonable possibility of substantiating the claim, as it relates the Veteran's current spine disorder to age and his post service 1967 spine surgery.

In June 2011, the Veteran testified that he injured his low back in the spring of 1943 while moving a hospital tent.  He further testified that his back had continuously hurt since his 1943 injury, but `that he first sought treatment for his spine in 1947.  His daughter testified that she was born in 1947, and that the Veteran had suffered from low back pain for as long as she could remember.

The Court has interpreted 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2011).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  Therefore, the Court held that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

In this case, the missing elements are:  (1) new and material evidence of an in-service injury or treatment for a lumbar disorder (or evidence of compensably disabling arthritis within one year of discharge from active service), or (2) a nexus between his claimed in-service event and his current disability.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

While the statements of the Veteran and his daughter are presumed credible, the statements do not provide an avenue to reopen his claim.  The Veteran's statements are cumulative and redundant of his prior statements and testimony.  The daughter's testimony that the Veteran had back pain as long as she could remember, i.e., , presumably prior to his 1967 surgery, does not provide a medical nexus between a current spine disability and service, and as she was born several years after his service discharge.  Moreover, she cannot provide evidence of an in-service injury.  Hence, her statement is not material.  Indeed, even if the appellant's daughter had argued that she believed his current spine disability was related to his reported in-service injury, "when determining whether evidence is new and material, the Court has held that lay assertions of medical causation generally cannot suffice to reopen a claim under 38 U.S.C.A. § 5108."  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In this case, the daughter's statement that her father had back pain for as long as she could remember is not new and material evidence as to any missing element in the Veteran's claim.  

Under these circumstances, the Board must conclude that new and material evidence has not been received, and that the claim of entitlement to service connection for a lumbar disorder with nerve damage may not be reopened.

Because appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen his claim, the reasonable doubt doctrine cannot be applied in this case.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

As new and material evidence has not been received, reopening of the claim for service connection for a lumbar disorder with nerve damage is denied.


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


